Filed 2/24/22 P. v. Serpa CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                           B314661

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. A093412)
         v.

ALLAN E. SERPA,

         Defendant and Appellant.



         THE COURT:

         Allan E. Serpa (defendant) appeals the trial court’s denial
                                                                                             1
of his motion for relief under Penal Code section 1170.95.
Defendant’s attorney filed a brief raising no issues and asked this

1     All further statutory references are to the Penal Code
unless otherwise indicated.
court to independently review the record. Defendant submitted a
supplemental brief on his own behalf. Having considered
defendant’s contentions of error and having conducted our own
examination of the record, we are satisfied that no arguable issue
exists which would call into question defendant’s ineligibility for
resentencing relief under section 1170.95. We accordingly affirm
the trial court’s order.
       FACTUAL AND PROCEDURAL BACKGROUND
I.     Facts
       A.    The underlying crime
       One morning in the summer of 1985, a concerned neighbor
checked on Jean Wildish at her apartment in Santa Monica and
found Wildish’s body in the apartment’s bedroom. Wildish was
naked from the waist down and was positioned with her knees on
the floor and her head on the bed. There was blood all over the
floor. An autopsy confirmed that Wildish had died as a result of
blunt force trauma to the head.
       Defendant and a friend had planned to rob Wildish’s
apartment, but when she awoke, either defendant or his friend
hit Wildish over the head with a hammer.
       B.    Conviction and appeal
       In April 1987, a jury found defendant guilty of first degree
murder based on a felony-murder theory, and found true the
special circumstance that Wildish was murdered during the
commission of a robbery and burglary. The jury had been
instructed on the then governing law—specifically, that the
felony-murder special circumstance required the jury to find that
defendant “intended to kill a human being or intended to aid
another in the killing of a human being.” He was sentenced to




                                 2
life without the possibility of parole, and his conviction was
affirmed on appeal.
II.    Procedural Background
       On December 9, 2020, defendant filed a petition seeking
resentencing under section 1170.95. The court appointed counsel
for defendant, and the People filed a response to the petition.
       The trial court summarily denied defendant’s petition on
July 23, 2021. The court reasoned that defendant had previously
filed two petitions for writ of habeas corpus arguing that there
was insufficient evidence adduced at the trial to show that he
was a major participant who acted with indifference to human
life as articulated in People v. Banks (2015) 61 Cal.4th 788
(Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark), and
that the court “concurs with the reasoning” in the orders denying
those habeas petitions—namely, that there was sufficient
evidence for the jury to have found that defendant “was a major
participant in the underlying felony and acted with reckless
indifference to human life if not the actual killer.”
       After the court issued its order, defendant filed a reply brief
in support of his petition for resentencing. Shortly thereafter, he
appealed the order. The trial court then issued a further ruling
on September 9, 2021, reaffirming its earlier order.
                           DISCUSSION
       Defendant’s appointed counsel filed an opening brief
pursuant to People v. Wende (1979) 25 Cal.3d 436, indicating that
his review of the record revealed no arguable issues to raise on
appeal. Defendant thereafter availed himself of his right to file a
supplemental brief. (People v. Cole (2020) 52 Cal.App.5th 1023,
1040, review granted Oct. 14, 2020, S264278.) Having considered
defendant’s contentions of error and conducted our own




                                  3
examination of the record, we are satisfied that he is not entitled
to relief under section 1170.95.
       To qualify for resentencing under that statute, the
petitioner must show that he could not be convicted of first or
second degree murder under sections 188 or 189 as those statutes
were amended by Senate Bill No. 1437 (Senate Bill 1437).
(§ 1170.95, subd. (a).) Contrary to what defendant argues in his
supplemental brief, he cannot show that the changes wrought by
Senate Bill 1437 would have any effect on his conviction. That is
because, though defendant was convicted under a theory of felony
murder, the commission of the crime and his trial occurred
during the so-called “Carlos window” when California law
premised felony-murder liability on a jury’s finding of an intent
to kill. (Carlos v. Superior Court (1983) 35 Cal.3d 131, 153-154,
overruled by People v. Anderson (1987) 43 Cal.3d 1104, 1138-
1139; see also People v. Johnson (1993) 6 Cal.4th 1, 44 [“As to
offenses committed after Carlos but before Anderson . . . due
process and ex post facto principles demand that the intent-to-kill
requirement apply to any felony-murder special circumstance
charged in connection with such offenses.”].) Because the jury
was instructed on the then prevailing law, its true finding on the
felony-murder special circumstance included the finding that
defendant intended to kill the victim and aided and abetted the
killing. Accordingly, defendant could still be convicted of murder
today, despite the changes to sections 188 and 189.
       Defendant raises two further arguments.
       He argues that in denying his resentencing petition, the
trial court made an “invalid fact-finding inquiry” before first
issuing an order to show cause and holding an evidentiary
hearing as required by People v. Lewis (2021) 11 Cal.5th 952.




                                4
Whether the trial court’s record-based analysis to reach a ruling
based on Banks and Clark was wrong does not matter because we
review the trial court’s ruling, not its rationale. (People v. Chism
(2014) 58 Cal.4th 1266, 1295, fn. 12.) The trial court’s ultimate
ruling denying relief is still correct because, as explained above,
defendant still could be convicted of felony murder after the
changes implemented by Senate Bill 1437 because the jury’s
special circumstance finding conclusively establishes that he
personally harbored an intent to kill and aided and abetted the
victim’s killing.
      Defendant lastly argues that there were a variety of defects
in the jury instructions regardless of the state of the law during
the “Carlos window.” These contentions go to the validity of his
conviction, which was affirmed in his direct appeal, and they
accordingly provide no grounds for disturbing the trial court’s
denial of section 1170.95 relief.
                           DISPOSITION
      The order is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



——————————————————————————————
LUI, P.J., CHAVEZ, J., HOFFSTADT, J.




                                 5